Citation Nr: 1103429	
Decision Date: 01/26/11    Archive Date: 02/01/11

DOCKET NO.  06-04 079	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for 
degenerative disc disease of the lumbar spine with a history of 
sciatica.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for right and 
left knee disorders.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Douglas Massey, Counsel


INTRODUCTION

The Veteran had active service from December 1989 to February 
1991.

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a May 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in North 
Little Rock, Arkansas, which continued the Veteran's 40 percent 
rating for his back disability.  His claims file was subsequently 
transferred to the St. Petersburg RO.

In April 2008 the Veteran testified at a hearing held at the RO 
before the undersigned Veterans Law Judge of the Board.  
Thereafter, in January 2009, the Board remanded the case to the 
RO, via the Appeals Management Center (AMC), for additional 
evidentiary development.  After all requested development was 
accomplished, the AMC issued a supplemental statement of the case 
(SSOC) in June 2010 in which it continued to deny the claim and 
returned the file to the Board for further appellate review.  

In addition to the above issue on appeal, the Veteran filed a 
timely notice of disagreement (NOD) with respect to a February 
2008 rating decision that denied his petition to reopen a claim 
for service connection for degenerative joint disease of the 
knees on the basis of new and material evidence.  But since the 
RO has not provided him a statement of the case (SOC) concerning 
this additional claim, the Board must remand, rather than merely 
refer, it to the RO to provide this SOC and to give him an 
opportunity to perfect his appeal to the Board on this additional 
issue by also filing a timely substantive appeal (e.g., a VA Form 
9 or equivalent).  See Manlincon v. West, 12 Vet. App. 238 
(1999).  So this issue is addressed in the REMAND portion of the 
decision below and is remanded to the RO, via the AMC.

At his April 2008 hearing, the Veteran also raised the issue of 
entitlement to service connection for a left ankle disorder.  But 
since this issue has not been adjudicated by the Agency of 
Original Jurisdiction (AOJ), the Board has no jurisdiction over 
it, and it must therefore be referred to the AOJ for appropriate 
action.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's thoracolumbar spine has motion in every 
direction,  and no objective indications of intervertebral disc 
syndrome (IVDS) or associated neuropathy affecting his lower 
extremities.

2.  The neurological symptoms affecting the Veteran's left lower 
extremity are due to a stroke and are therefore completely 
unrelated to his service-connected low back disability.  


CONCLUSION OF LAW

The criteria are not met for a rating higher than 40 percent for 
degenerative disc disease of the lumbar spine with a history of 
sciatica.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
3.321, 4.1-4.7, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 
(DCs) 5235-5243 (2010).








REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Duties to Notify and Assist

Before addressing the merits of the Veteran's claim on appeal, 
the Board is required to ensure that the VA's "duty to notify" 
and "duty to assist" obligations have been satisfied. See 38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010). 
The notification obligation in this case was accomplished by way 
of letters from the RO and the AMC to the Veteran dated in March 
2005 and February 2009.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 
19 Vet. App. 473 (2006).

The RO also provided assistance to the Veteran as required under 
38 U.S.C.A.         § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  The RO 
obtained all records that he and his representative identified as 
relevant to the claim.  The Veteran was also afforded two VA 
compensation examinations in March 2005 and June 2010.  The Board 
further notes that the June 2010 examination complied with the 
Board's remand directives in that the examiner commented on the 
Veteran's neurological symptoms as well as any additional loss of 
motion due to pain, fatigue, weakness, and lack of endurance 
following repetitive use.   

Further, the Veteran and his representative have not made the RO 
or the Board aware of any additional evidence that needs to be 
obtained in order to fairly decide this appeal, and have not 
argued that any error or deficiency in the accomplishment of the 
duty to notify and duty to assist has prejudiced him in the 
adjudication of his appeal.  See Shinseki v. Sanders, 129 
S.Ct.1696 (2009) (reversing prior case law imposing a presumption 
of prejudice on any notice deficiency, and clarifying that the 
burden of showing that an error is harmful, or prejudicial, 
normally falls upon the party attacking the agency's 
determination); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  
Therefore, the Board finds that duty to notify and duty to assist 
have been satisfied and will proceed to the merits of the 
Veteran's appeal.

II.  Merits of the Claim

The Veteran was treated for mechanical low back pain in October 
1990 after carrying a heavy pack during a hike.  As a result, in 
an August 1991 decision the RO granted service connection for 
recurrent lumbar syndrome.  The RO initially assigned a 10 
percent rating.  But as the severity of his low back disability 
progressed over the years, higher ratings were assigned until it 
was eventually assigned a 40 percent rating.  The disability was 
also recharacterized as degenerative disc disease of the lumbar 
spine with a history of sciatica.  The current appeal originated 
when the Veteran filed a claim in December 2004 for an even 
higher rating.   

Disability ratings are determined by applying the criteria set 
forth in VA's Schedule for Rating Disabilities (Rating Schedule).  
Ratings are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic codes.  
See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 
4.7.  After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in the Veteran's favor.  38 C.F.R. § 
4.3.

Where, as here, entitlement to compensation already has been 
established, and an increase in the disability rating is at 
issue, the present level of disability is the primary concern.  
Although a rating specialist is directed to review the recorded 
history of a disability to make a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
current findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994); 
38 C.F.R. § 4.2.

Staged ratings, however, are appropriate for an increased-rating 
claim when the factual findings show distinct time periods where 
the service-connected disability exhibits symptoms that would 
warrant different ratings.  The relevant temporal focus for 
adjudicating an increased-rating claim is on the evidence 
concerning the state of the disability from one year before the 
claim for a higher rating was filed until VA makes a final 
decision on the claim.  See generally Hart v. Mansfield, 21 Vet. 
App. 505 (2007).  See also 38 U.S.C.A. § 5110(b)(2); 
38 C.F.R. § 3.400(o)(2).

The Veteran's low back disability was initially rated as 40 
percent disabling under Diagnostic Code (DC) 5295.  These 
criteria provided a maximum 40 percent for severe lumbosacral 
strain.  See 38 C.F.R. § 4.71a, DC 5295.  Therefore, there is no 
basis for assigning a disability rating higher than 40 percent 
under DC 5295.  In any event, however, the criteria for rating 
disabilities of the spine were amended prior to the date of claim 
in December 2004, the result of which is that DC 5295 no longer 
exists.  

The revised rating criteria now include DC 5242, for degenerative 
arthritis, and DC 5243, for intervertebral disc syndrome.  
However, the Board notes that DC 5243 does not apply because the 
evidence does not show that the Veteran has intervertebral disc 
syndrome.  The two VA examination reports make no reference to 
intervertebral disc syndrome.  In this regard, the May 2005 VA 
examination report notes that both lower extremities had normal 
muscle strength and no loss of sensation.  X-rays performed also 
showed slight narrowing of the L5-S1 disc space, minimal blastic 
changes at L5, and some scleroris of the L5-S1 fact joints 
bilateral; significantly, however, there was no evidence of 
encroachment on a nerve.  The diagnosis was degenerative disc 
disease and degenerative joint disease of the lumbosacral spine.   
In sum, none of these findings suggest the presence of 
intervertebral disc syndrome.

Similar findings are noted in the June 2010 VA examination 
report.  Indeed, the examiner noted that the Veteran had 
"[s]ubjective right leg radiculopathy, with no objective 
evidence of disease for the symptoms on exam today.  Insufficient 
medical evidence to support a valid diagnosis."  The examiner 
then noted that the Veteran's "neuropathy in the entire left 
leg, with decreased sensation to touch and monofilament and 
weakness of the left ankle and great toe, reportedly due to TIA 
[transient ischemic attack ]/stroke."  

In light of these findings, since the Veteran's low back 
disability does not involve intervertebral disc syndrome, DC 5243 
does not apply.  Consequently, there is no need to determine 
whether he has experienced incapacitating episodes (meaning had 
periods of acute signs and symptoms due to intervertebral disc 
syndrome requiring bed rest prescribed by a physician and 
treatment by a physician), and, if so, the frequency and duration 
of them during the past 12 months.  Id.

Instead, the medical evidence shows the Veteran's low back 
disability involves degenerative arthritis, and therefore should 
be rated under DC 5242 of the General Rating Formula for Diseases 
and Injuries of the Spine.  See Butts v. Brown, 5 Vet. App. 532, 
539 (1993) (holding that the Board's choice of diagnostic code 
should be upheld so long as it is supported by explanation and 
evidence).  See also Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992) (indicating any change in diagnostic code by a VA 
adjudicator must be specifically explained).

This General Rating Formula provides for a higher 50 percent 
rating if there is unfavorable ankylosis of the entire 
thoracolumbar spine, and an even higher 100 percent rating if 
there is unfavorable ankylosis of the entire spine (when 
considering all segments - cervical, thoracic and lumbar 
(thoracolumbar)).  38 C.F.R. § 4.71a, DCs 5235-5242.  Ankylosis 
is the immobility and consolidation of a joint due to disease, 
injury or surgical procedure.  See Dinsay v. Brown, 9 Vet. App. 
79, 81 (1996) and Lewis v. Derwinski, 3 Vet. App. 259 (1992).

However, there is no evidence that the Veteran's spine is 
ankylosed.  The May 2005 VA examination report notes that the 
lumbar segment of the Veteran's spine had 5 degrees of motion in 
every direction - i.e., flexion, extension, right and left 
lateral flexion, and right and left rotation.  Interestingly, 
however, the examiner commented that his range of motion markedly 
improved when he was unaware of being observed.  The June 2010 VA 
examination report notes that he was unable to extend his lumbar 
spine at all, with flexion from 10 to 38 degrees, right and left 
lateral flexion of 12 degrees, and right rotation of 25 degrees 
and left rotation of 15 degrees.  

According to 38 C.F.R. § 4.71a, Plate V, normal forward flexion 
of the thoracolumbar segment of the spine is to 90 degrees, and 
normal backward extension, normal left and right lateral flexion 
(i.e., bending to each side), and normal rotation are each to 30 
degrees.  So although the Veteran admittedly has far less than 
normal range of motion in his thoracolumbar spine, indeed perhaps 
what even may be considered severe limitation of motion, the 
results of his range-of-motion testing still show discernible 
motion of the thoracolumbar segment of his spine in every 
direction except for his inability to extend beyond 10 degrees in 
the flexed position.  So, by definition, this segment of his 
spine is not ankylosed.  It therefore follows that a rating 
higher than 40 percent is not warranted under DC 5242 of the 
General Rating Formula for Diseases and Injuries of the Spine.

Indeed, a rating higher than 40 percent is not warranted even 
considering functional loss due to pain or painful motion, 
weakness, premature or excess fatigability, or incoordination of 
the lumbar spine.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also 
DeLuca v. Brown, 8 Vet. App. 202, 204-08 (1995).  The May 2005 VA 
examination report notes that pain was only present at the end of 
each movement (i.e., 5 degrees).  And although the examiner 
indicated that the spine had additional loss of motion due to 
pain, fatigue, weakness, and lack of endurance following 
repetitive movements, he never indicated that it was anklyosed.  
Moreover, the examiner alluded to the fact that the Veteran may 
not have given his full effort, as motion markedly improved when 
he was unaware of being observed.  The June 2010 VA examination 
report also notes that there was no additional loss of motion due 
to pain, fatigue, weakness, and lack of endurance following 
repetitive use.  In light of these findings, a disability rating 
higher than 40 percent is not warranted under 38 C.F.R. §§ 4.40, 
4.45, 4.59 and DeLuca.

In conclusion, the Board finds that the preponderance of the 
evidence is against a rating higher the 40 percent for the 
Veteran's degenerative disc disease of the lumbar spine with a 
history of sciatica.  And as the preponderance of the evidence is 
against his claim, the doctrine of reasonable doubt is not for 
application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53- 56 (1990).  
Accordingly, the appeal of this claim must be denied.

III.  Extraschedular Consideration

In exceptional cases where schedular evaluations are found to be 
inadequate, the RO or Board may refer a claim to the Under 
Secretary for Benefits or to the Director of Compensation and 
Pension Service for consideration of "an 
extraschedular evaluation commensurate with the average earning 
capacity impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R. § 3.321(b)(1).  "The 
governing norm in these exceptional cases is a finding that the 
case presents such an exceptional or unusual disability picture 
with such related factors as marked interference with employment 
or frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards."  Id.

The Court has clarified the analytical steps necessary to 
determine whether referral for extraschedular consideration is 
warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, 
there must be a determination of whether the evidence presents 
such an exceptional disability picture that the available 
schedular evaluation for that service-connected disability is 
inadequate.  Second, if the schedular evaluation does not 
contemplate the Veteran's level of disability and symptomatology 
and is found inadequate, there must be a determination of whether 
the Veteran's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is inadequate 
to evaluate a Veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the Veteran's disability picture 
requires the assignment of an extraschedular rating under 38 
C.F.R. § 3.321(b)(1).

In this case, the Board finds that the Veteran's symptomatology 
and limitation in occupational functioning for his low back 
disability are reasonably contemplated by the rating schedule 
under the first prong of the analysis.  It is therefore 
unnecessary to reach the question of whether his current 
unemployment represents marked interference with employment.  See 
Thun, supra.

But even assuming for the sake of argument that the second prong 
of Thun applies, there is still no evidence that his low back 
disability has independently caused marked interference with 
employment or has required any inpatient treatment, much less on 
the required frequent basis.  Instead, the record shows that he 
stopped working at a food packing company following a stroke.  
Before this tragic incident, the Veteran testified at his April 
2008 hearing that he had missed ten to twelve days of work in the 
last two months because of his low back disability, but later 
added that disabilities involving his knees and ankle were the 
cause of most of his problems. 

Under these circumstances, marked interference with employment 
has not been shown and attributed to his service-connected low 
back disability - that is, occupational impairment above and 
beyond that contemplated by the 40 percent schedular rating he 
has for this disability.  See 38 C.F.R. § 4.1 (indicating that, 
generally, the degrees of disability specified in the Rating 
Schedule are considered adequate to compensate for considerable 
loss of working time from exacerbations or illnesses 
proportionate to the severity of the several grades of 
disability).  See also Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) (reiterating that the disability rating, itself, is 
recognition that industrial capabilities are impaired).

For these reasons and bases, the Board is not required to remand 
this case for extraschedular consideration.  See Bagwell v. 
Brown, 9 Vet. App. 237, 238-39 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); and Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  See also VAOPGCPREC 6-96 (August 16, 1996).


ORDER

A disability rating in excess of 40 percent for degenerative disc 
disease of the lumbar spine with a history of sciatica is denied.
REMAND

As mentioned in the Introduction, the RO issued a February 2008 
decision that denied the Veteran's petition to reopen his claim 
for service connection for degenerative joint disease of the 
knees on the basis of new and material evidence.  At his April 
2008 hearing, the Veteran expressed disagreement with that 
decision.  This clearly constitutes a timely NOD. However, the RO 
has not provided him an SOC concerning this issue, nor has he 
been given an opportunity, in response, to file a timely 
substantive appeal (VA Form 9 or equivalent statement) to perfect 
an appeal to the Board concerning these claims.  See 38 C.F.R. § 
20.200; Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).  
So the Board must remand, rather than merely refer, this claim.  
Manlincon, 12 Vet. App. at 238; Godfrey v. Brown, 7 Vet. App. 
398, 408-410 (1995).

Accordingly, the case is REMANDED for the following action:

Send the Veteran an SOC addressing the 
additional issue of whether new and material 
evidence has been submitted to reopen a claim 
of entitlement to service connection for 
right and left knee disorders.  Advise him 
that he still needs to file a timely 
substantive appeal (VA Form 9 or equivalent 
statement) in response to the SOC to perfect 
an appeal to the Board concerning this 
additional claim.  And give him the required 
time to perfect an appeal of this additional 
claim.  Only if he perfects an appeal of this 
additional claim should it be returned to the 
Board for further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


